HARALSON, J.
The contention of counsel for the judge is, that the witness in a cause, whose deposition is allowed to be taken under section 2801 of the Code, is not exempt from personal attendance under section 2793.
The two sections must be construed in pari materia, so as to give a field of operation to both, if possible. Under the section 2793 alone, no witness would be exempt from attending court, who resides within 100 miles of the court house, and all would be excused, who reside over that distance. Except as modified by section 2801, and the sections following, all witnesses would be included in and none exempt from the provisions of section 2793. Every witness within 100 miles, could be compelled, and those over 100, could not be required to attend.
It was manifest, that the party’s opinion of the necessity of the personal attendance of the witness, without reference to other considerations, which might be just as important as his conveniences and supposed interests, *234should not be the unbending rule for the personal attendance of all -witnesses residing in the State. It was, therefore, well provided in section 2801, that where the witness was a woman, or unable to attend court from age, infirmity or sickness, or fell within any of the designated classes mentioned in said section — without reference to the distance he or she lived from the court house — the evidence of the witness in civil cases may be taken by deposition in the manner prescribed by the succeeding sections, and that depositions thus taken, may be read in evidence, so far as they may be pertinent and legal. But, with these two sections— 2793 and 2801 — without other provision to prevent, the personal attendance of witnesses whose depositions were allowed to be taken, could be enforced by making the affidavit prescribed to compel the attendance of such witnesses ; and in the interest of justice and often of mercy, section 2813 of the Code was added, in the year 1857. This section provides that when the deposition of any witness, residing in the county in which the cause is pending, shall have been taken under the provisions of sections 2801 et seq., the court, or, in vacation, the clerk, on the application of either party, supported by the affidavit of the party, his agent or attorney, that he believes the personal attendance of the witness on the trial is necessary, may make an order requiring such witness to attend the trial of such cause in person. This was a proper and wholesome modification of section 2793, on the power of a party to require at his pleasure the attendance of all witnesses residing in the State. When, therefore, the deposition of a witness is taken under section 2801 of the Code, (as they may be at any time without reference to an affidavit under section 2793, whether made before or after the taking of such deposition) he is excused from personal attendance in the case, and can not be compelled to attend, unless the witness resides in the county in which the cause, in which his evidence is required,is pending, in which instance, on the application of either party, supported by the affidavit required by section 2813, the court, or, in vacation, the clerk, may make an order requiring such witness to attend the trial of such cause in person.
The petition shows, that after the plaintiff had pro*235ceeded, under section 2801, to take the deposition of petitioner, who was a female, residing in Jefferson county, the court, on motion of defendant, without the ■affidavit required by section 2813, and on an affidavit such as is required by section 2793, made an order, that an attachment should issue peremptorily against said witness, for her failure to attend court, which attachment, it is averred, is in the hands of the sheriff to be executed.
This order was without authority. The grounds upon which it was made are not set out in the order itself, which, though not absolutely necessary, is the better practice in all proceedings for a contempt; but, we presume from the facts stated in the petition, and from the order itself, it was issued for a supposed disobedience of the lawful process of the court. Such orders are not reviewable by mandamus.
“If the judgment entry showed error on its face, possibly it would furnish ground for a certiorari;” or, if the witness had been arrested under an unauthorized order, and imprisoned, it seems, habeas corpus is the proper remedy. Mandamus is an extraordinary remedy, to be resorted to only where there is no other specific legal remedy.—Easton v. The State, 39 Ala. 552; Ex parte Stickney, 40 Ala. 169.
Mandamus denied.